Citation Nr: 1519296	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  06-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right knee disability.  

3. Entitlement to service connection for a right shoulder disability. 

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a skin condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to January 1975.  He also had an additional period of active service from September 1980 to September 1983.  However, in a September 1987 administrative decision, the RO determined that the Veteran's bad conduct discharge rendered his second period of service dishonorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's petition to reopen claims for service connection for a low back disability, a right knee disability, a right shoulder disability, hypertension, and a skin condition.  

In January 2008, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

The Veteran testified at a hearing in April 2009 before the undersigned.  A copy of the transcript has been associated with the electronic claims file 

In February 2010, the Board granted the Veteran's petition to reopen claims for service connection for a right knee disability, a right shoulder disability, hypertension, and a skin condition, and remanded this case to the AMC for further development.  In April 2013, the Board reopened the Veteran's claim for service connection for a low back disability and remanded the issues listed above for additional development.  It was remanded again in September 2014 and it has now been returned to the Board. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from May 2007 through April 2013 that are not associated with his Veterans Benefits Management System (VBMS) file.  These records were specifically reviewed by the RO in the December 2013 Supplemental Statement of the Case.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his first period of active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have a right knee disability due to any incident of his first period of active duty service. 

3. The preponderance of the evidence reflects that the Veteran does not have a right shoulder disability due to any incident of his first period of active duty service. 

4. The preponderance of the evidence reflects that the Veteran does not have hypertension due to any incident of his first period of active duty service. 

5. The preponderance of the evidence reflects that the Veteran does not have a skin condition due to any incident of his first period of active duty service. 



CONCLUSIONS OF LAW

1. The Veteran's low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2. The Veteran's right knee disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

3. The Veteran's right shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

4. The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

5. The Veteran's skin condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in September 2004 satisfied the duty to notify provisions with regard to the first three elements of a service connection claim.  An August 2007 letter notified him of the disability rating and effective date components of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claims were subsequently readjudicated.  

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims in October 2013 and December 2014.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiners also provided rationales for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)

The Veteran testified at a hearing before the undersigned in April 2009.  It focused on the elements necessary to substantiate his claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In January 2008, the Board remanded this case so that the Veteran could testify at a hearing and provide information regarding whether the discharge for his second period of military service had been upgraded.  He testified at a hearing, as discussed above, and the RO determined that his second period of service discharge had not been upgraded.  

This case was remanded again in February 2010 so that private medical records could be obtained.  In April 2010, the RO sent the Veteran release forms for his private health care providers and he did not return them.  The February 2010 remand also directed the RO to provide proper notice with regard to petitions to reopen, which the RO accomplished in April 2010.  Lastly, the February 2010 remand also directed the RO to obtain VA examinations for the Veteran's right knee, right shoulder, and hypertension.  Examinations were provided in July 2010, as discussed above.  

In April 2013, this case was remanded so that the RO could attempt to obtain the Veteran's worker's compensation records.  In April 2013, the RO sent him release forms for these records and he did not return them.  The remand also directed the RO to obtain the Veteran's Social Security Administration (SSA) records.  The RO attempted to obtain SSA records for the Veteran and received a negative response.  The Veteran subsequently informed the RO that he did not receive SSA benefits.  Lastly, the April 2013 remand directed the RO to provide addendum opinions for his right knee, right shoulder, and hypertension based on new evidence received.  This was done in October 2013, as discussed above.  

The September 2014 remand directed the RO to attempt to obtain his worker's compensation records again.  The RO sent him a letter soliciting these records in October 2014, along with release forms.  He did not return them.  Lastly, the September 2014 remand directed the RO to provide an addendum opinion with regard to the Veteran's skin condition.  This was done in December 2014.  For these reasons, there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Low Back Disability

The Veteran has been diagnosed with degenerative joint disease (DJD) of the lumbar spine, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  His STRs note that in October 1974, while service aboard the USS Columbus, he had a low back strain, satisfying the second element of a service connection claim.  Id.  

The Veteran's STRs from his first period of service are negative for any complaints of or treatment for back problems.  His December 1974 separation examination indicated that his spine was normal.  

The Veteran's STRs from his second period of service reflect that he sustained a low back injury in June 1981 after falling down the stairs.  A July 1981 STR notes that after a back injury, he was transferred from Spain to Italy due to recurrent back discomfort.  It was noted that he had injured his back in a fall "several months ago," and had "recently" reinjured it while lifting boxes.  Another July 1981 STR noted that the Veteran had injured his back in December 1980 while bending over.  It was noted that he had been on bed rest for three weeks.  In July 1981, he was diagnosed with herniated nucleus pulposus at L4-L5 with a left L5 nerve root compression.  In October 1981, it was noted that the Veteran had been on limited duty for six months and had been on the sick list from July 1981 to October 1981.  He appeared at two medical evaluation boards: one in September 1981 and one in April 1982, both for back conditions.  The Board notes that the Veteran's second period of service from September 1980 to September 1983 is dishonorable for VA purposes and is therefore a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2014).  Therefore, even if the Veteran's back disability were linked to his second period of service, service connection could not be granted.  

The Veteran has been afforded VA examinations which addressed his low back disability.  The Veteran underwent a VA examination in May 1987 where his back was found to be normal and no diagnosis was rendered.  

An October 1995 VA spine examination notes that the Veteran reported chronic low back pain since service, and that he was hospitalized in Italy, Germany, and Bethesda for disc problems at L3-L5.  The Board notes that the Veteran's report corresponds to his treatment for a back injury during his second period of service.  

At his November 1996 VA examination, the Veteran reported that, "he had an on the job injury when he fell in the back of a trailer, injuring his back and hips as well as fracturing his left ribs," and has had chronic back pain since that time.  

At his July 2010 VA examination, the examiner found that DJD was first noted by x-ray in March 2005.  It was noted that the Veteran had a low back injury while working at a trucking company.  The examiner stated that an October 1991 private medical record noted no previous spine problems before his May 1991 injury.  The examiner highlighted that a February 1994 record from Dr. F. R. noted lumbosacral strain secondary to a fall while working for a sanitation company.  

Although the May 1987, October 1995,  November 1996, and July 2010 VA examinations do not provide specific etiology opinions, they provide evidence in support of a finding that the Veteran's back disability first manifested during his second period of service or after his May 1991 work injury.  

In October 2013, a VA examiner found that the Veteran's back complaints were "...far out of proportion to what is seen radiologically and clinically."  The examiner concluded after reviewing the record and examining the Veteran that "[i]t is more likely than not that his back ...condition [is] related to his occupational accident in the private sector."  The October 2013 VA opinion provides probative evidence against the claim because the examiner attributed the Veteran's back disability to a post-service injury.  

The record shows that the Veteran sustained a low back injury at work in May 1991 by falling off the back of a trailer.  Multiple private medical records from Drs. R. P., R. R., F. R., J. M., E. C., and J. H. note this injury.  In January 1992, he reported to Dr. J. M. that he injured his back in May 1991 and Dr. J. M. noted in the past medical history that the Veteran "denies any significant injuries."  Dr. J. M. concluded that the Veteran had sustained a musculoligamentous injury to his low back in May 1991.  In July 1995, as part of a subsequent workers' compensation claim for another post-service injury, Dr. J.H. stated that the Veteran had been physically impaired as a result of a back injury sustained at work in May 1991 when he fell while moving a pallet.  

The Veteran's VA treatment records show that he has chronic back pain.  An August 2001 record notes that the Veteran worked as a truck driver but had to stop working in 1994 due to back and knee problems.  In August 2004, the Veteran reported low back pain with its onset in 1981, during his period of dishonorable service.  In January 2005, a VA physical therapist noted that the Veteran reported back pain for approximately 20 years ago, which would place its onset in approximately 1985.  In April 2005, he reported that he first was treated for a back disability in 1980 or 1981 and wished to know if his current complaints could be due to that old injury.  In March 2006, the Veteran reported low back pain that began in 1985.  

The Veteran's private and VA treatment records do not provide a link between his period of honorable service from July 1972 to January 1975 and his low back disability.  Instead, they show that he reported injuries during his second period of service and in May 1991 at his civilian employment.  Therefore, they are not probative evidence in support of his claim.  

The Veteran has submitted lay evidence in connection with his claim.  On a May 1991 Workers Compensation Information Worksheet, he reported that in May 1991, he was pulling a pallet backward and hurt his back.  In his September 1995 claim for service connection for a low back disability, he stated he injured his back in 1981, during his second period of service.  In June 1996, the Veteran's representative stated that the Veteran injured his back in May 1991 and that it was an "on-the-job related injuries."  In July 2005, he stated that, "I keep getting letters stating that I need more evidence of my service injuries.  I was hospitalized in Bethesda Maryland on tdy order in 81 or 82."  The Veteran is competent to report observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Barr, 21 Vet. App. at 308.  Further, these lay statements are consistent with the other medical evidence of record indicating that the Veteran sustained injuries during his period of dishonorable service and in May 1991 during his civilian employment.  Therefore, to this extent, his assertions are credible.  They provide probative evidence against his claim because they indicate that his low back injury occurred during his second period of service or during post-service employment.  

At his Apri 2009 hearing, the Veteran stated that he fell and hurt his back during his first period of service.  He stated that he was hit by an "80 inch rope" that broke while pulling a tug boat.  He also stated that he was thrown against a bulkhead while his ship was in a storm and that he hurt his back.  He then stated that he hurt his back again during his second period of service and was told that he had a back injury involving L2-L5.  Although he is competent to report observable symptoms, the Board finds his assertion that his disability began during his first, honorable period of service to be not credible.  Prior to April 2009, his medical records from 1991 onward show that he consistently reported his injury from his second period of service and his May 1991 civilian work injury without mention of his first period of service.  Significantly, his December 1974 separation examination noted a normal spine, indicating that his October 1974 low back strain had resolved.  Lastly, the Veteran had previously reported the rope injury as happening when he was serving in Italy, which was during his second period of service.  Because the Veteran's assertion that his back disability began during his first period of service is not credible, it is not probative.  

Further, the Veteran's general lay opinion that his low back disability was caused by his first period of service is not as probative as the medical evidence because he is not competent to render such an opinion.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's low back disability was caused by service, falls outside the realm of common knowledge of a lay person based on the complex nature of the history in his case.   See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's back disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay opinion is low.  

For these reasons, the Board finds that the medical evidence documenting his back injury during his second period of service and subsequent May 1991 civilian work injury, combined with the opinion of the October 2013 VA examiner are more probative than the lay evidence.  

Lastly, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, DJD) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, DJD was first noted on x-ray in March 2005.  His spine x-ray did not show arthritis at his May 1987 VA examination.  Additionally, when the Veteran received treatment for his back injuries in May 1991 and February 1994 and arthritis was not diagnosed.  The evidence of record shows that in May 1987, more than one year after his separation from his honorable period of service, he did not have arthritis.  Further, the Veteran has not asserted that he was diagnosed with arthritis within one year of separation.  The Board is not basing its finding that the Veteran did not have arthritis within one year of separation from his honorable period of service on a lack of medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006).  Rather, it is basing this finding on a negative spine x-ray in May 1987, which affirmatively shows that the Veteran did not have arthritis at that time.    

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Right Knee Disability

The Veteran has been diagnosed with DJD of the right knee, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  For the following reasons, the second element of a service connection claim is not satisfied.  First, his STRs do not note any symptoms of, treatment for, or a diagnosis of a knee disability during his first period of service.  Second, the medical evidence of record indicates that his right knee disability was incurred after service, as will be discussed below.  Lastly, the Board finds the Veteran's assertion that he injured his right knee during his first period of service to be not credible because prior to his hearing, he asserted that his knee was injured during his second period of service.  

The Veteran's STRs from his first period of service do not note right knee symptoms.  His December 1974 separation examination noted normal lower extremitates.  

At his May 1987 VA examination, he reported injuring his left knee in 1973 when a cable broke while he was tying a boat to a pier.  He was diagnosed with a history of a left knee contusion.  It is reasonable to conclude that while discussing his left knee injury at his VA examination, the Veteran would have also mentioned that his right knee was injured as well, but he did not.  

At his October 1995 VA examination, he complained of left knee pain only and reported that he was hit in the left knee with a tug rope which resulted in swelling and pain.  He did not state that his right knee was injured.  

At his November 1996 VA general medical examination, the Veteran stated that he had pain in his knees.  The examiner noted that the Veteran had arthroscopic surgery on both knees in approximately 1994.  He did not discuss any in-service injuries with the examiner.  

At his July 2010 VA examination, he stated that while stationed in Italy, he was hit in both knees by a tug rope while serving in Italy.  The Board notes that the Veteran's STRs show that he served in Italy during his second period of service.  The Veteran reported that the rope injured both knees.  He also reported knee surgery in 1991.  The examiner noted that the Veteran also had a contusion to both knees in February 1994.  

At his October 2013 VA examination, he reported that he did not have a specific knee injury, and instead stated that it was due to "wear and tear," which is largely inconsistent with his prior reports of injuring his left or both knees during his second period of service and the private medical records which indicate a post-service right knee injury.  The examiner noted the post-service knee injury but then stated, "[a]ccording to the Veteran this started in the service but he admits he never saw medical service for this condition."  This directly contradicts previous reports, such as at his April 2009  hearing and July 2010 VA examination where he reported going to sick call for his knee.  

The Board finds that the VA examinations do not support a finding that the Veteran injured his knee during his first period of service or that it manifested during his first period of service.  Rather, the VA examination reports show that the Veteran injured his left knee or both knees during his second period of service, which is dishonorable.  The VA examinations do not satisfy the second element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  

The private medical evidence of record does not discuss any in-service injury to the Veteran's knees or indicate that the disability began during his first period of service.  Therefore, it does not satisfy the second element of a service connection claim.  Id.  

The Veteran is competent to report observable symptoms such as right knee pain.  Layno, 6 Vet. App. 465.  At his April 2009 hearing, the Veteran testified that he fell and hurt his knees during his first period of service when he was thrown against a bulkhead, and later when he was hit with a rope that snapped.  He asserted that he went to sick call and was treated with an ice pack and heat.  His contemporaneous STRs from his first period of service do not note treatment for knee symptoms.  The STRs are more probative than the Veteran's assertion.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that the Veteran's reports of when his right knee was injured conflict with each other.  In May 1987, he only asserted that his left knee was injured in 1973.  In April 2009, he testified that he injured both knees when hit with a rope, during his first period of service.  Subsequently, in July 2010, he asserted that he was hit with a rope while serving in Italy, which occurred during his second period of service.  These inconsistencies, combined with a lack of knee symptoms or treatment in his STRs from his first period of service, damage the Veteran's credibility with regard to whether he sustained a right knee injury during his first period of service.  Because the Veteran's assertion that he injured his right knee in service is not credible, the lay evidence does not satisfy the second element of a service connection claim.  Shedden, 381 F.3d at 1166-67.

Even if the second element of a service connection claim were satisfied, the nexus element is not met.  After reviewing the record, including the private medical evidence, the July 2010 VA examiner concluded that the Veteran's knee disability was "is as least as likely as not a result of post service events and or injuries to include a workman's comp injury, and the normal process of aging."  The examiner emphasized that the Veteran denied pre-1994 injuries during treatment for his workers' compensation claim.  The October 2013 VA examiner stated that, "...review of private records indicates he was involved in a workplace accident on 2-2-1994 while working for [employer] and fell injuring his knees," but also noted that the Veteran reported that he has had knee problems since service.  The examiner noted that the STRs did not document knee problems, including at his reenlistment examination in May 1980.  After reviewing the entire record, examining the Veteran, and considering his lay assertions, the examiner concluded that the Veteran's knee disability was caused by "a lifetime of work wear and tear."  The findings of the VA examiners do not provide probative evidence in favor of a nexus between the Veteran's knee disability and his first period of active service.  

The private and VA medical evidence does not support a nexus.  The private medical evidence describes two post-service work-related injuries: one in May 1991 and one in February 1994.  The VA medical evidence notes knee symptoms but does not link it to service.  

The lay evidence of record does not support a nexus between the Veteran's knee disability and his first period of service.  In June 1996, his representative stated that the Veteran's knees were injured in February 1994 and was an "on-the-job" injury.  This provides evidence against his claim.  In April 2009, the Veteran testified that he fell and hurt his knee during his first tour of service and that he still had pain.  The Veteran is competent to describe observable symptoms such as knee pain.  Layno, 6 Vet. App. 465.  However, the Board finds his assertion of continuous symptoms to be not credible.  The Veteran's December 1974 separation from his first period of service noted normal lower extremities.  The Veteran's pre-separation physical examination is probative both as to his subjective reports and their resulting objective findings.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, a July 1995 report from Dr. J. H. notes that the Veteran fell on his knees in February 1994, and that "...[h]e states that he subsequently had the onset of generalized knee pain and swelling...."  A July 2002 VA treatment record notes complaints of knee pain and that the Veteran "denie[d] any injury or trauma."  

Even if the second element of service connection were satisfied, the Veteran's STRs and subsequent private and medical evidence do not support a finding of continuity of symptoms and damages the Veteran's credibility.  The medical evidence of record is more probative than the Veteran's lay assertions.  A grant of service connection for DJD of the right knee based upon continuity of symptomatology is not warranted.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker, 708 F.3d 1331.  

The Veteran's general opinion that his right knee disability was caused by service is not probative because it is not competent.  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's right knee disability was caused by service, falls outside the realm of common knowledge of a lay person and is complex in nature.  See Jandreau, 492 F .3d at 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Determining the etiology of the Veteran's right knee disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay opinion is low.  For these reasons the medical evidence of record is more probative than the lay evidence.  

Further, DJD was not diagnosed within one year of separation from his first period of service.  It was not noted on entry into his second period of service in May 1980.  Significantly, a June 2010 x-ray of his right knee was normal.  Presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

For the reasons discussed above, the nexus requirement of a service connection claim would not be met even the second element of a service connection claim was met.  Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a right knee disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Right Shoulder Disability

The Veteran has been diagnosed with right shoulder impingement syndrome and a rotator cuff tear, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  

The Veteran asserts that during his first period of service, he injured his right shoulder when he was slammed into a bulkhead during a storm.  Because the Board finds his assertion not credible, the second element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  In April 2009, the Veteran testified that he injured his shoulder and was treated for it at sick call.  At his July 2010 VA examination, he reported that he was given an x-ray in service.  The STRs contemporaneous to his first period of service do not note any symptoms of or treatment for a shoulder disability, including an x-ray.  Significantly, his December 1974 separation examination notes no abnormalities of the shoulders and his May 1980 report of medical history and examination for his second period of service do not note a shoulder disability.  The STRs are more probative than the Veteran's assertion.  Curry, 7 Vet. App. at 68.  After considering the Veteran's assertions, the October 2013 VA examiner concluded that the Veteran sustained a rotator cuff tear in June 2005, and at that time reported that his pain began when he bent over to pick up an object.  The examiner noted that the Veteran did not report shoulder problems when he reenlisted.  The Board finds that the second element of a service connection claim is not met because the Veteran's assertion is not credible and therefor is not probative.  See Shedden, 381 F.3d at 1166-67.

Even if the second element of a service connection claim were satisfied, the preponderance of the evidence does not support a nexus between the Veteran's right shoulder impingement syndrome and rotator cuff tear in service.  The July 2010 VA examiner noted that the Veteran reported a right shoulder injury in 1979, and that after having an x-ray, he was told he had bruised his shoulders.  The examiner provided a negative opinion and stated that the shoulder disability was "...is as least as likely as not a result of post service events and or injuries and the normal process of aging."  The examiner also noted that rotator cuff tears are "common, particularly in older adults," and that the etiology of such tears is multifactorial.  Chronic tears "likely represent the culmination of degeneration and impingement."  The examiner further noted that, "[t]rauma can produce acute tears of the rotator cuff."  After citing to specific medical literature, the examiner concluded that the Veteran's right shoulder disability was not related to service.  The October 2013 VA examiner noted that the Veteran tore his right rotator cuff in June 2005, as discussed above.  After taking the Veteran's lay history and examining him, the examiner concluded that the Veteran's right shoulder disability was more likely related to the post-service right shoulder injury that occurred in June 2005.  The findings of the VA examiners provide highly probative evidence against a nexus between the claimed disability and the Veteran's first period of service.  

The Veteran's VA treatment records note complaints of right shoulder pain.  In March 1997, the Veteran complained of right shoulder pain that had been present for four days but denied recent direct trauma and did not discuss an in-service injury.  In May 2005, he reported right shoulder pain with its onset years ago that had worsened over the past one or two months.  In June 2005, he reported right shoulder pain and that he had an initial injury in 1974, during his first period of service that resolved after he received an injection.  The injection is not documented in his STRs.  The Veteran reported that he re-injured his shoulder when leaning over to pick up his grandson's diaper.  In March 2006, he reported that his right shoulder pain began in 1985, as opposed to 1974.  In October 2007, he reported that he injured his shoulder in the 1970s and then a second time in 2006.  These records do not support a nexus because, as stated above, the Veteran's statements regarding an injury during his first period of service are not credible.  

The Veteran's general opinion that his right shoulder disability began during service is not competent in this case.  As noted above, lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's right shoulder disability was caused by service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's right shoulder disability requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay opinion is low and outweighed by the findings of the VA examiners.  The nexus requirement of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a right shoulder disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Hypertension

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2014).   

The Veteran's December 1972 entrance examination for his first period of service noted a blood pressure of 111/70.  In February 1973 it was 128/86.  In April 1974 it was 126/80.  At his separation examination in December 1974 it was 98/58.  His blood pressure was 110/60 at his May 1980 entry examination for his second period of service and 120/90 and 106/62 at his July 1981 separation examination.  

At his April 2009 hearing, the Veteran testified that he was diagnosed with hypertension during his first period of service and was prescribed medication.  This is directly contradicted by the STRs from his first period of service, which document only normal blood pressure readings and there is no evidence that he was prescribed medication for hypertension.  No hypertension or medication for such was noted at his December 1974 separation examination.  The contemporaneous STRs damage the Veteran's credibility and are afforded more weight than the Veteran's assertion.  Curry, 7 Vet. App. at 68.  

At his May 1987 VA examination, the examiner noted that the Veteran "...has occasionally been told, during a physical examination, that his blood pressure is slightly elevated.  He's had no medication for that."  The examiner noted a "[h]istory of 'hypertension,' no symptoms."  

At his July 2010 VA examination, the Veteran reported severe headaches and stated that a family physician had told him that he had hypertension within one year of separation from his first period of service, and that he was treated with medication but he could not remember its name.  His report is not credible, as his May 1980 entrance examination for his second period of service shows that his blood pressure was normal and did not note any medication for hypertension, indicating that he did not have hypertension at that time.  

There is no credible evidence that he had hypertension during his first period of service or during the presumptive period.  The second element of a service connection claim has not been met and the Veteran's claim fails on this basis alone.  Shedden, 381 F.3d at 1166-67.  

Even if the second element of a service connection claim were met, the evidence does not support a nexus between hypertension and his first period of service.  The July 2010 VA examiner stated that based upon a review of the record, the Veteran's history, a physical examination, and medical literature, that his hypertension was not related to service.  Instead, he stated that it "...is as least as likely as not a result of his post service events and or injuries, diet, hyperlipidemia, tobacco abuse, and or alcohol abuse."  This opinion provides probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The October 2013 VA examiner opined that the Veteran did not have hypertension until many years after service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of hypertension for years following service as one factor in determining the credibility of lay evidence.  Id. at 1337.  In this case, the October 2013 VA examiner's opinion is not rendered inadequate or less probative by this conclusion.  The October 2013 examiner also noted that, "[t]he Veteran states that his hypertension was first diagnosed and treated at the VA," which supports the examiner's conclusion because the Veteran's own statement that he was not diagnosed until he began to receive VA treatment indicates that the examiner did not rely on an absence of contemporaneous medical records to form his opinion.  The findings of the July 2010 and October 2013 VA examiners do not support a nexus between the Veteran's hypertension and service.    

Although the Veteran told the July 2010 VA examiner that his physician told him that he had hypertension within one year of discharge from his first period of service, the claims file is absent for a probative positive opinion from the medical professional who provided this opinion.  Without the opinion, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the July 2010 and October 2013 VA examiners who reviewed the record, examined the Veteran, and rationales for their findings.  See Nieves-Rodriguez.  

The Veteran's general opinion that his hypertension was caused by service is not competent in this case.  As noted above, lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's hypertension was caused by service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's hypertension requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  A diagnosis of hypertension requires measurement with a piece of medical equipment that the evidence does not show the Veteran is competent to operate.  Internal physical processes such as hypertension are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay opinion is low and outweighed by the findings of the VA examiners.  The nexus requirement of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for hypertension.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Skin Condition 

The Veteran has been diagnosed with various skin conditions, including tinea, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.

The Veteran's STRs are negative for any mention of a skin condition, including at his December 1974 separation examination.  His May 1987 VA examination did not note a skin problem.  A skin problem was not noted on VA examination until November 1996.  However, unlike his inconsistent statements regarding his orthopedic conditions and his hypertension, the VA treatment records show that he has consistently reported having a rash on his hands since the 1970s.  For example, he reported this at his November 1996 VA examination as well as in May 2009, June 2009, and July 2009 VA treatment records, and at his December 2014 VA skin examination.  Affording the Veteran the benefit of the doubt, the second element of a service connection claim is met.  Id.  However, his specific assertion that he received medical treatment for a skin condition, including being given lotion, in service is not credible.  His contemporaneous STRs do not show that he was treated for skin symptoms, and they damage the Veteran's credibility.  Curry, 7 Vet. App. at 68.

The nexus element of a service connection claim is not satisfied.  The December 2014 VA examiner noted that the Veteran's STRs for both periods of service were negative for a skin problem, including his December 1974 separation examination.  The examiner discussed three separate skin conditions.  First, "[h]is most common condition has been tinea which is common in the general population," which the examiner found was first noted in 2000, more than 25 years after service.  The examiner noted that, "[i]t has always responded well to treatment - and it has always returned at a later date which is the standard pattern for this very common skin fungus."  The examiner concluded that tinea was "ubiquitous in the environment and on the skin but typically only occasionally finds the right skin conditions to grow and become a nuisance...."  

Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The December 2014 examiner relies in part on the absence of treatment for a skin condition for many years in forming his opinion.  However, he also supports his conclusion by noting that the STRs for both periods of service were negative for treatment for a skin condition.  In light of the fact that the Veteran specifically asserted that he received treatment in service, the examiner's observance of the absence of this in the STRs renders his opinion probative.  The examiner's opinion provides probative evidence against the Veteran's claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).

Second, he noted that in 1996, Dr. J. W. noted that the Veteran had been diagnosed with psoriasis on his hands and wrists.  The examiner noted that, "[s]ince the Veteran has seen multiple [physicians] over the 40 years between leaving the service in 1975 and the present and no one else has mentioned 'psoriasis' I would assume that this was a mis-diagnosis.  It would be less likely as not for an individual to have only a single isolated outbreak of psoriasis during their lifetime."  This provides highly probative evidence against a finding that the Veteran has psoriasis.  Further, the November 1996 VA examiner noted that upon examination, the Veteran had, "shows diffuse hyperkeratosis of the hands and feet, mostly on the palmar and plantar aspects," onycholysis of his nails, and "hyphae of dermatophytes.  The examiner noted that, "[t]here is no evidence of psoriasis."  The Board finds that the medical evidence of record shows that the Veteran does not have psoriasis, and the Veteran has not asserted that he has psoriasis.  Because the examiner concluded that the Veteran did not have psoriasis and provided a rationale for the opinion as to why, it provides probative evidence against the claim.  

Third, the December 2014 examiner noted that the Veteran had a surgical removal of a lesion from his right post-auricular area which was later shown to be seborrheic keratosis.  The examiner noted that, "[t]his type of lesion is common and due to a life time of sun exposure.  There is no evidence to associate this lesion to his military service activity from 40 years prior."  Because the examiner attributed the lesion to sun exposure instead of his first period of service, it provides probative evidence against the claim.  

The VA medical records do not address a nexus between the Veteran's skin conditions and his first period of service.  

At his April 2009 hearing, the Veteran stated that he had to use hand and foot lotion all the time because his hands cracked and bled.  He stated that he did not have this condition until he worked with lead paint.  He said that in service, he went to sick call and was given lotion.  The contemporaneous STRs do not reflect this.  He also argued that he has had this skin condition continuously since service, which is simply not the case.  His May 1987 VA examiner specifically found that his skin was normal.  The medical records show that the Veteran's skin condition resolved and then returned.  For example, it was noted that in July 2009 his rash was gone after using medication.  The December 2014 VA examiner noted that the Veteran's tinea resolved and returned.  Although he is competent to report symptoms, his assertion of continuity of symptoms is not credible and does not provide probative evidence in support of his claim.  

Lastly, the Veteran has asserted that his skin condition was caused by working with lead paint in service.  Initially the Board notes that the Veteran's service records do not note that he worked with paint.  Additionally, the medical evidence of record does not support this assertion.  In February 2011, a VA health care provider noted, "[h]e thinks his rash may be due to use of 'red lead paint' that he used on ships during his naval duties."  However, the health care provider did not provide an opinion regarding whether such a link was possible.  Therefore it is not probative evidence in support of his claim.  Further, the Veteran in this case is not competent to provide an opinion as to the etiology of his skin conditions, including whether they are due to exposure to lead paint.  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's skin conditions were caused by exposure to lead paint, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's skin conditions requires medical inquiry into biological processes, pathology, and physiological functioning.  These processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay opinion is low.  

The nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a skin condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a low back disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a right shoulder disability is denied.

Service connection for hypertension is denied. 

Service connection for a skin condition is denied.  



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


